On exceptions to the decision of
Mr. Justice Judd.
The question upon which the opinion of the full Court is desired, is the construction of the leases on file in this case.
Honolulu, December 29th, 1876.
The arguments of the counsel for the plaintiff are exceedingly ingenious, and we have given them full consideration. We have likewise reviewed and weighed the opinion given by Mr. Justice Judd, which is excepted to, and we concur in that opinion fully, seeing no reason for altering, amending or expanding it.
The jury will be instructed in accordance with this opinion, in ease a new trial is proceeded with.